TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00082-CV


Pate-Chen Investment, LLC and Dar-Sheng Chen, Appellants


v.


Randy Patton, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. C2006-0778B, HONORABLE DIB WALDRIP, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellants have informed the Court that they no longer wish to pursue this appeal
because the parties have "settled their dispute in its entirety."  Pursuant to Texas Rules of Appellate
Procedure 42.1 and 43.2(e), the parties have filed an agreed motion requesting the Court to vacate
the trial court's judgment, dismiss the appeal, and order the release of appellants' supersedeas bond. 
See Tex. R. App. P. 42.1(a), 43.2(e); Young Materials Corp. v. Smith, 4 S.W.3d 84, 84-85
(Tex. App.--Waco 1999, no pet.) (appellate court may vacate trial court judgment and dismiss
appeal upon parties' motion); American Habilitation Servs., Inc. v. Peterson, No. 01-07-00791-CV,
2008 Tex. App. LEXIS 1800, at *1 (Tex. App.--Houston [1st Dist.] 2008, no pet.) (appellate court
may authorize release of supersedeas bond upon dismissal of appeal).  We grant the parties' motion
and hereby vacate the trial court's judgment, release the pending supersedeas bond to Kurt H. Kuhn,
counsel for the appellants, and dismiss the appeal.  Tex. R. App. P. 42.1(a), 43.2(e).

					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Vacated and Cause Dismissed on Joint Motion
Filed:   August 28, 2008